Same Case — On an Application por a Re-hearincj.
But in the present case no such discretion can be assumed. The incapacity, if it exist at all, is of positive legislative enactment. The law has made no exception, and the courts can create none. On this subject the 19th article of the Civil Code may be invoked : “ When, to prevent fraud or from any other motive of public good, the law declares certain acts void, its provisions are not to be dispensed with on the ground that the particular act in question has been proved not to be fraudulent, or not to be contrary to the public good.” If the law has declared that an executor shall not purchase any portion of the estate committed to his charge, it is not in the power of the tribunals to declare, in any given case, that such a purchase is valid, because not within the mischief which occasioned the rule.
The grounds of public policy on which this incapacity is created, are apparent. When article 1596 of the Napoléon Code was presented for examination, we find reasons of public policy most prominently brought forward to justify its adoption. Thus: “Les raisons de sfireté et d’honnéteté publiques qui motivent ces défenses sont trop evidentes pour qu’il soit nécessaire de les developper.” Poncelet, Motifs du Code Civil, tome 1, p. 592. And Mr. Portalis : “ II convient d’ecarter d’eux jusqu’au soupfon qu’ils ont abusé de leur autorité ora de leur ministers.” Locré, Code Civil, á Particle 1596, p. 134. Troplong, in deciding that the offending party cannot avail himself of the article in question, says: “ Lesincapablés dont il vient d’etre question, ne serait pas fondés a s’en prévaloir eux-mémes. Leur propre délit ne saurait étre une raison de Ies affranchir de leurs obligations.” Duranton is to the same effect.
The court rely principally upon Toullier, vol. 7, no. 599, and upon Rogron, in coming to the conclusion that the nullity is cured by the prescription of ten years. Toullier’s views, upon the subject of nullities, and of the prescription by which they are affected, seem to be peculiar. It is certain that they are not assented to by the more modern commentators. Troplong makes an able reply to the doctrine of the articles of Toullier, quoted by the court, in which he is sustained by the opinion of Duranton. See Troplong, Vente, no. 249. Duranton, vol. 12, nos. 523, 524. Rogron, as cited by the court, simply decides that the nullities mentioned in articles 1596 and 1597, are relative with respect to the persons who can take advantage of them. But, as conclusive evidence that the question of prescription is not affected by this, we find'Troplong giving as an instance in which prescription is not pleadable, the case of an attorney purchasing a litigious right. Troplong, Prescription, no. 905. The case being one of those prohibited by art. 1597, and the nullity, as determined by Rogron, being of precisely the same character as that declared in art. 1596.
The jurisprudence of this State has been settled by a series of decisions, determining the character of the nullity of a purchase made by an executor. Since the case of Harrod v. Norris, 11 Mart. 298, the Supreme Court has liad occasion more than once to apply the doptrinos therein declared. In the case of Macartyv. Bond’s administrator, 9 La. 351, the court insists that where an executor attempts to purchase, his incapacity is such that the contract of sale cannot exist. The nullity is of so radical a character, that it destroys the contract in its very inception. So in Scott, Executrix v. Goton’s Executor, 1'4 La. 123, it is expressly, declared that the nullity is absolute. The court declares that it is of no-consequence to examine, whether or not injury has been occasioned to the parties for whose benefit the property is administered. The prohibition to purchase being absolute, the incapacity is equally so.
In this case, the relation of the plaintiff to John Ross, as executor to their father’s estate, still exists. The petition itself of the plaintiff shows that this relation still exists.
The opinion of the court was pronounced by
lime, J.
The judgment of the District Court is reversed, and the case remandedfor anew trial; the appellees paying the costs of this appeal.